281 S.C. 198 (1984)
314 S.E.2d 597
The STATE, Respondent,
v.
Samuel L. ANDERSON, Appellant.
Supreme Court of South Carolina.
February 21, 1984.


*199 ORDER
February 21, 1984.
Appellant died in an automobile accident pending the disposition of his appeal. The State moved to dismiss the appeal and we granted the motion. Appellant's counsel now petitions for a rehearing. We deny.
We hold that the death of a criminal appellant, prior to the disposition of his appeal, abates that appeal and constitutes grounds for its dismissal. See 24A C.J.S. Criminal Law §§ 1702 and 1825(3). We further hold that Supreme Court Rule 3, § 2, providing for the substitution of a party in interest when a party to an appeal dies pending its disposition, is inapplicable to criminal appeals.
The order dismissing this appeal is affirmed and the petition for rehearing is denied.
This order shall be published with the opinions of the Court.
It is so ordered.